UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2015 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of December 31, 2015 Market Value Shares ($000) Common Stocks (97.3%) 1 Consumer Discretionary (12.6%) * Amazon.com Inc. 143,258 96,827 Walt Disney Co. 660,566 69,412 Comcast Corp. Class A 1,170,250 66,037 Home Depot Inc. 466,728 61,725 Target Corp. 447,190 32,470 Lowe's Cos. Inc. 380,200 28,910 * Priceline Group Inc. 20,800 26,519 Time Warner Cable Inc. 123,526 22,925 * O'Reilly Automotive Inc. 87,160 22,088 NIKE Inc. Class B 345,680 21,605 Darden Restaurants Inc. 335,057 21,323 Leggett & Platt Inc. 436,040 18,322 Interpublic Group of Cos. Inc. 777,545 18,101 L Brands Inc. 187,380 17,955 General Motors Co. 497,520 16,921 McDonald's Corp. 139,180 16,443 * Netflix Inc. 142,665 16,318 Wyndham Worldwide Corp. 211,930 15,397 Time Warner Inc. 235,965 15,260 Carnival Corp. 258,500 14,083 Goodyear Tire & Rubber Co. 371,900 12,150 Best Buy Co. Inc. 370,770 11,290 Marriott International Inc. Class A 161,100 10,800 PVH Corp. 143,198 10,547 ^ GameStop Corp. Class A 325,700 9,133 News Corp. Class B 599,800 8,373 Johnson Controls Inc. 178,140 7,035 Omnicom Group Inc. 87,950 6,654 VF Corp. 101,877 6,342 Starbucks Corp. 90,498 5,433 * AutoZone Inc. 7,118 5,281 Ross Stores Inc. 97,210 5,231 Newell Rubbermaid Inc. 104,480 4,605 * Liberty Global plc 98,700 4,024 * Mohawk Industries Inc. 19,616 3,715 CBS Corp. Class B 76,300 3,596 Signet Jewelers Ltd. 28,700 3,550 Hasbro Inc. 48,827 3,289 Genuine Parts Co. 35,300 3,032 TEGNA Inc. 108,430 2,767 Hilton Worldwide Holdings Inc. 123,100 2,634 * Sally Beauty Holdings Inc. 94,300 2,630 * Ulta Salon Cosmetics & Fragrance Inc. 12,700 2,349 Macy's Inc. 66,628 2,331 Hanesbrands Inc. 76,400 2,248 Delphi Automotive plc 22,150 1,899 * TripAdvisor Inc. 20,500 1,748 Graham Holdings Co. Class B 2,642 1,281 * Liberty Ventures Class A 28,000 1,263 Restaurant Brands International Inc. 33,800 1,263 Bloomin' Brands Inc. 66,090 1,116 Nordstrom Inc. 21,930 1,092 Cable One Inc. 2,455 1,065 Aramark 32,900 1,061 Gannett Co. Inc. 54,195 883 * Visteon Corp. 6,900 790 Magna International Inc. 16,300 661 * NVR Inc. 350 575 * AutoNation Inc. 9,000 537 Marriott Vacations Worldwide Corp. 9,300 530 * Michaels Cos. Inc. 21,700 480 DR Horton Inc. 14,200 455 PulteGroup Inc. 25,032 446 Service Corp. International 16,900 440 * Liberty Media Corp. 9,900 377 * Vista Outdoor Inc. 7,700 343 * Houghton Mifflin Harcourt Co. 15,500 338 Williams-Sonoma Inc. 5,700 333 CST Brands Inc. 8,000 313 Aaron's Inc. 13,400 300 Rent-A-Center Inc. 18,300 274 * Liberty TripAdvisor Holdings Inc. Class A 8,500 258 * DISH Network Corp. Class A 4,300 246 Autoliv Inc. 1,762 220 Expedia Inc. 1,500 186 * Denny's Corp. 15,265 150 Time Inc. 9,100 143 Libbey Inc. 6,200 132 * Liberty Broadband Corp. 2,500 130 * Isle of Capri Casinos Inc. 9,200 128 * ServiceMaster Global Holdings Inc. 3,100 122 * Diamond Resorts International Inc. 4,700 120 DeVry Education Group Inc. 4,100 104 Churchill Downs Inc. 682 96 * Murphy USA Inc. 1,500 91 International Game Technology plc 5,500 89 * La Quinta Holdings Inc. 6,400 87 TJX Cos. Inc. 1,220 86 Tractor Supply Co. 900 77 * Caesars Entertainment Corp. 9,700 77 Carter's Inc. 800 71 * Liberty Interactive Corp. QVC Group Class A 2,600 71 * Mattress Firm Holding Corp. 1,582 71 * Gentherm Inc. 1,400 66 Gentex Corp. 3,900 62 Barnes & Noble Inc. 7,100 62 *,^ Sears Holdings Corp. 2,820 58 * JC Penney Co. Inc. 8,500 57 * Smith & Wesson Holding Corp. 2,181 48 * BJ's Restaurants Inc. 1,100 48 * New York & Co. Inc. 19,273 44 HSN Inc. 800 41 * Townsquare Media Inc. Class A 3,302 39 La-Z-Boy Inc. 1,500 37 Dick's Sporting Goods Inc. 1,000 35 * Bojangles' Inc. 1,900 30 Chico's FAS Inc. 2,800 30 * Lee Enterprises Inc. 17,186 29 Dollar General Corp. 400 29 DineEquity Inc. 300 25 SeaWorld Entertainment Inc. 998 20 Journal Media Group Inc. 1,600 19 * Liberty Global PLC LiLAC 400 17 Citi Trends Inc. 800 17 * Liberty Broadband Corp. Class A 300 15 * Starz 400 13 * Tumi Holdings Inc. 800 13 * Carrols Restaurant Group Inc. 1,100 13 Haverty Furniture Cos. Inc. 600 13 * Biglari Holdings Inc. 34 11 Abercrombie & Fitch Co. 400 11 * Nautilus Inc. 600 10 * TopBuild Corp. 300 9 * Regis Corp. 600 8 Yum! Brands Inc. 100 7 * Barnes & Noble Education Inc. 700 7 * Nord Anglia Education Inc. 339 7 Coach Inc. 200 7 * J Alexander's Holdings Inc. 365 4 * Vince Holding Corp. 800 4 Harte-Hanks Inc. 589 2 Staples Inc. 2 — Consumer Staples (10.7%) Procter & Gamble Co. 789,450 62,690 Coca-Cola Co. 1,422,562 61,113 Altria Group Inc. 1,040,778 60,584 PepsiCo Inc. 451,376 45,101 Kroger Co. 1,065,396 44,565 CVS Health Corp. 424,920 41,544 Dr Pepper Snapple Group Inc. 340,420 31,727 Mondelez International Inc. Class A 691,190 30,993 Constellation Brands Inc. Class A 202,904 28,902 Clorox Co. 187,200 23,743 Wal-Mart Stores Inc. 363,310 22,271 Costco Wholesale Corp. 137,620 22,226 Philip Morris International Inc. 234,078 20,578 Campbell Soup Co. 338,900 17,809 General Mills Inc. 297,700 17,165 ConAgra Foods Inc. 403,770 17,023 Colgate-Palmolive Co. 251,740 16,771 Tyson Foods Inc. Class A 231,700 12,357 Kimberly-Clark Corp. 96,048 12,227 Walgreens Boots Alliance Inc. 141,004 12,007 Kellogg Co. 147,516 10,661 Hormel Foods Corp. 111,510 8,818 Reynolds American Inc. 187,360 8,647 Coca-Cola Enterprises Inc. 175,300 8,632 Kraft Heinz Co. 114,500 8,331 Archer-Daniels-Midland Co. 210,700 7,728 Hershey Co. 53,255 4,754 Bunge Ltd. 42,336 2,891 ^ Pilgrim's Pride Corp. 53,400 1,180 Flowers Foods Inc. 27,700 595 JM Smucker Co. 4,093 505 Estee Lauder Cos. Inc. Class A 3,500 308 Church & Dwight Co. Inc. 3,000 255 McCormick & Co. Inc. 1,390 119 * Edgewell Personal Care Co. 1,500 118 Brown-Forman Corp. Class B 1,000 99 * Adecoagro SA 6,100 75 Spectrum Brands Holdings Inc. 500 51 Mead Johnson Nutrition Co. 600 47 Cott Corp. 1,300 14 * Omega Protein Corp. 400 9 Energy (5.7%) Exxon Mobil Corp. 1,333,121 103,917 Schlumberger Ltd. 539,825 37,653 Tesoro Corp. 290,260 30,585 Phillips 66 357,040 29,206 Valero Energy Corp. 319,729 22,608 Marathon Petroleum Corp. 418,202 21,680 Chevron Corp. 156,036 14,037 Ensco plc Class A 710,660 10,937 ^ Transocean Ltd. 820,400 10,157 Occidental Petroleum Corp. 149,836 10,130 Kinder Morgan Inc. 594,700 8,873 Anadarko Petroleum Corp. 166,400 8,084 ^ Noble Corp. plc 751,100 7,924 * FMC Technologies Inc. 258,200 7,490 * Cameron International Corp. 117,804 7,445 Williams Cos. Inc. 271,500 6,977 EOG Resources Inc. 97,600 6,909 Devon Energy Corp. 131,894 4,221 Columbia Pipeline Group Inc. 91,880 1,838 * Southwestern Energy Co. 156,600 1,113 ^ Cameco Corp. 60,100 741 Baker Hughes Inc. 13,758 635 * Cheniere Energy Inc. 16,500 615 Halliburton Co. 12,600 429 * Memorial Resource Development Corp. 18,700 302 US Silica Holdings Inc. 14,800 277 Cabot Oil & Gas Corp. 10,500 186 Euronav NV 10,200 140 EnLink Midstream LLC 8,918 135 Teekay Corp. 12,000 118 Marathon Oil Corp. 7,900 99 * Golar LNG Partners LP 6,580 88 * Cobalt International Energy Inc. 16,300 88 Frank's International NV 4,900 82 Encana Corp. 15,213 77 CVR Energy Inc. 1,800 71 Cimarex Energy Co. 600 54 Nabors Industries Ltd. 5,200 44 * Kosmos Energy Ltd. 6,900 36 * Harvest Natural Resources Inc. 82,231 35 SemGroup Corp. Class A 1,000 29 Aegean Marine Petroleum Network Inc. 3,260 27 World Fuel Services Corp. 400 15 * TransAtlantic Petroleum Ltd. 8,887 12 * TETRA Technologies Inc. 1,300 10 California Resources Corp. 4,000 9 * Pacific Drilling SA 9,240 8 * Gener8 Maritime Inc. 800 8 * Willbros Group Inc. 2,547 7 * Natural Gas Services Group Inc. 300 7 * Newfield Exploration Co. 200 6 * Unit Corp. 500 6 * Penn Virginia Corp. 16,390 5 * InterOil Corp. 100 3 Plains GP Holdings LP Class A 300 3 * Comstock Resources Inc. 1,200 2 * PetroQuest Energy Inc. 2,100 1 * Swift Energy Co. 4,543 — Financials (15.5%) Wells Fargo & Co. 1,739,116 94,538 JPMorgan Chase & Co. 1,296,588 85,614 Citigroup Inc. 1,061,970 54,957 Bank of America Corp. 2,398,930 40,374 * Berkshire Hathaway Inc. Class B 280,362 37,019 Bank of New York Mellon Corp. 818,535 33,740 Hartford Financial Services Group Inc. 750,345 32,610 Travelers Cos. Inc. 267,542 30,195 Simon Property Group Inc. 138,579 26,945 Crown Castle International Corp. 281,460 24,332 Progressive Corp. 638,172 20,294 Assurant Inc. 246,386 19,844 Goldman Sachs Group Inc. 107,515 19,377 Aon plc 198,160 18,272 Northern Trust Corp. 245,480 17,697 Capital One Financial Corp. 240,900 17,388 Prudential Financial Inc. 211,341 17,205 Huntington Bancshares Inc. 1,509,277 16,693 McGraw Hill Financial Inc. 150,246 14,811 Navient Corp. 1,260,398 14,432 AvalonBay Communities Inc. 76,360 14,060 Nasdaq Inc. 241,260 14,034 Discover Financial Services 243,488 13,056 PNC Financial Services Group Inc. 134,900 12,857 Weyerhaeuser Co. 428,705 12,853 People's United Financial Inc. 769,502 12,427 SunTrust Banks Inc. 287,260 12,306 Ameriprise Financial Inc. 112,164 11,937 Cincinnati Financial Corp. 189,871 11,235 Prologis Inc. 253,570 10,883 American Express Co. 151,600 10,544 Equinix Inc. 34,586 10,459 US Bancorp 231,320 9,870 Moody's Corp. 91,480 9,179 Legg Mason Inc. 231,900 9,097 Allstate Corp. 137,918 8,563 BlackRock Inc. 24,980 8,506 CME Group Inc. 92,300 8,362 Marsh & McLennan Cos. Inc. 149,980 8,316 * Synchrony Financial 256,500 7,800 Welltower Inc. 101,200 6,885 Intercontinental Exchange Inc. 25,140 6,442 Public Storage 25,510 6,319 Lincoln National Corp. 96,200 4,835 Morgan Stanley 139,434 4,435 Charles Schwab Corp. 133,300 4,390 Equity Residential 53,690 4,381 Apartment Investment & Management Co. 107,920 4,320 Equity LifeStyle Properties Inc. 64,639 4,309 First Horizon National Corp. 270,370 3,926 General Growth Properties Inc. 140,550 3,824 Torchmark Corp. 66,001 3,773 Voya Financial Inc. 90,200 3,329 Principal Financial Group Inc. 71,230 3,204 * Realogy Holdings Corp. 86,400 3,168 Comerica Inc. 73,600 3,079 Willis Group Holdings plc 59,800 2,904 Kimco Realty Corp. 82,470 2,182 Plum Creek Timber Co. Inc. 42,210 2,014 BB&T Corp. 51,400 1,943 * CBRE Group Inc. Class A 54,271 1,877 FNF Group 53,100 1,841 Franklin Resources Inc. 49,497 1,822 Invesco Ltd. 46,100 1,543 Essex Property Trust Inc. 5,800 1,389 SL Green Realty Corp. 12,016 1,358 * Four Corners Property Trust Inc. 56,040 1,354 American International Group Inc. 21,550 1,335 Fifth Third Bancorp 54,710 1,100 Synovus Financial Corp. 32,200 1,043 * Signature Bank 5,459 837 First Republic Bank 11,391 753 Assured Guaranty Ltd. 27,800 735 East West Bancorp Inc. 17,000 707 * Santander Consumer USA Holdings Inc. 41,400 656 * MGIC Investment Corp. 68,100 601 Realty Income Corp. 10,700 552 Brown & Brown Inc. 14,300 459 Aflac Inc. 7,500 449 KeyCorp 30,430 401 ACE Ltd. 3,340 390 Vornado Realty Trust 3,830 383 Great Western Bancorp Inc. 12,200 354 Two Harbors Investment Corp. 42,100 341 ProAssurance Corp. 7,000 340 BankUnited Inc. 8,200 296 * Affiliated Managers Group Inc. 1,473 235 Empire State Realty Trust Inc. 12,700 229 * Forest City Enterprises Inc. Class A 10,400 228 * Essent Group Ltd. 9,800 215 Radian Group Inc. 15,700 210 National Health Investors Inc. 3,422 208 Aspen Insurance Holdings Ltd. 4,100 198 United Bankshares Inc. 5,300 196 Blackstone Mortgage Trust Inc. Class A 6,800 182 Credicorp Ltd. 1,800 175 Investors Bancorp Inc. 13,600 169 TCF Financial Corp. 11,400 161 * Western Alliance Bancorp 4,400 158 Allied World Assurance Co. Holdings AG 3,800 141 Old Republic International Corp. 7,200 134 * Flagstar Bancorp Inc. 5,500 127 * Arch Capital Group Ltd. 1,700 119 Kilroy Realty Corp. 1,800 114 State Street Corp. 1,580 105 Brookline Bancorp Inc. 9,100 105 Fulton Financial Corp. 7,509 98 Ryman Hospitality Properties Inc. 1,700 88 Erie Indemnity Co. Class A 900 86 American Capital Agency Corp. 4,800 83 WP Carey Inc. 1,400 83 Retail Properties of America Inc. 4,800 71 BancorpSouth Inc. 2,900 70 Associated Banc-Corp 3,500 66 Annaly Capital Management Inc. 6,800 64 Ladder Capital Corp. 4,500 56 MFA Financial Inc. 8,200 54 FelCor Lodging Trust Inc. 7,400 54 * NewStar Financial Inc. 5,604 50 * FNFV Group 4,200 47 * Beneficial Bancorp Inc. 3,480 46 Validus Holdings Ltd. 1,000 46 * Genworth Financial Inc. Class A 12,277 46 Hatteras Financial Corp. 3,300 43 RLJ Lodging Trust 2,000 43 * Credit Acceptance Corp. 200 43 Apple Hospitality REIT Inc. 2,100 42 Leucadia National Corp. 2,400 42 Camden Property Trust 512 39 Cathay General Bancorp 1,200 38 Starwood Property Trust Inc. 1,800 37 Reinsurance Group of America Inc. Class A 428 37 Hudson Pacific Properties Inc. 1,300 37 Raymond James Financial Inc. 600 35 United Community Banks Inc. 1,600 31 Southwest Bancorp Inc. 1,600 28 Arthur J Gallagher & Co. 661 27 Columbia Property Trust Inc. 1,100 26 Healthcare Realty Trust Inc. 900 25 * Stifel Financial Corp. 600 25 Meridian Bancorp Inc. 1,800 25 Brixmor Property Group Inc. 800 21 Federated Investors Inc. Class B 700 20 Arbor Realty Trust Inc. 2,800 20 Columbia Banking System Inc. 600 20 STORE Capital Corp. 840 19 State Bank Financial Corp. 888 19 HFF Inc. Class A 600 19 AG Mortgage Investment Trust Inc. 1,405 18 Argo Group International Holdings Ltd. 279 17 New Residential Investment Corp. 1,300 16 Liberty Property Trust 500 16 Anworth Mortgage Asset Corp. 3,400 15 Metro Bancorp Inc. 400 13 Valley National Bancorp 1,200 12 Gramercy Property Trust 1,200 9 Wilshire Bancorp Inc. 800 9 MVC Capital Inc. 1,141 8 Alexander & Baldwin Inc. 200 7 West Bancorporation Inc. 352 7 Sierra Bancorp 386 7 Armada Hoffler Properties Inc. 600 6 Lamar Advertising Co. Class A 100 6 Primerica Inc. 100 5 Banner Corp. 100 5 GAIN Capital Holdings Inc. 479 4 NorthStar Asset Management Group Inc. 300 4 Washington Federal Inc. 150 4 * SLM Corp. 500 3 EPR Properties 55 3 Suffolk Bancorp 100 3 Ares Commercial Real Estate Corp. 172 2 Host Hotels & Resorts Inc. 100 2 Health Care (15.3%) Johnson & Johnson 1,122,278 115,280 Pfizer Inc. 2,101,750 67,844 Gilead Sciences Inc. 665,637 67,356 Merck & Co. Inc. 1,177,576 62,200 Bristol-Myers Squibb Co. 752,532 51,767 Eli Lilly & Co. 601,104 50,649 Amgen Inc. 291,480 47,316 Anthem Inc. 301,995 42,110 * Express Scripts Holding Co. 371,189 32,446 McKesson Corp. 155,030 30,577 UnitedHealth Group Inc. 253,688 29,844 Cardinal Health Inc. 330,830 29,533 AbbVie Inc. 493,623 29,242 AmerisourceBergen Corp. Class A 244,482 25,355 * Biogen Inc. 80,776 24,746 Abbott Laboratories 530,213 23,812 * Boston Scientific Corp. 1,164,569 21,475 * HCA Holdings Inc. 294,900 19,944 Zoetis Inc. 325,910 15,618 Thermo Fisher Scientific Inc. 105,110 14,910 Baxalta Inc. 381,328 14,883 * Allergan plc 47,222 14,757 Aetna Inc. 135,130 14,610 Cigna Corp. 89,820 13,143 Stryker Corp. 123,950 11,520 * Regeneron Pharmaceuticals Inc. 21,048 11,426 Zimmer Biomet Holdings Inc. 76,400 7,838 * DaVita HealthCare Partners Inc. 107,800 7,515 Agilent Technologies Inc. 170,200 7,116 * Intuitive Surgical Inc. 12,674 6,922 Patterson Cos. Inc. 124,120 5,611 * Vertex Pharmaceuticals Inc. 41,100 5,172 Becton Dickinson and Co. 25,922 3,994 * Cerner Corp. 28,600 1,721 * Mallinckrodt plc 22,200 1,657 Medtronic plc 19,200 1,477 * Medivation Inc. 30,100 1,455 CR Bard Inc. 7,391 1,400 * VCA Inc. 23,300 1,281 Universal Health Services Inc. Class B 8,070 964 * United Therapeutics Corp. 6,000 940 * Illumina Inc. 4,400 845 * Dyax Corp. 18,200 685 Quest Diagnostics Inc. 9,387 668 * Hologic Inc. 16,400 634 * Alere Inc. 15,800 618 Humana Inc. 3,100 553 * Envision Healthcare Holdings Inc. 21,100 548 * Health Net Inc. 6,200 424 * Mylan NV 7,200 389 * FibroGen Inc. 6,000 183 HealthSouth Corp. 4,900 171 * Rigel Pharmaceuticals Inc. 52,910 160 * Amicus Therapeutics Inc. 15,900 154 * Neurocrine Biosciences Inc. 2,700 153 * Varian Medical Systems Inc. 1,700 137 * Pain Therapeutics Inc. 66,692 117 * OPKO Health Inc. 10,400 104 * IMS Health Holdings Inc. 3,800 97 * Waters Corp. 620 83 * ARIAD Pharmaceuticals Inc. 12,200 76 Hill-Rom Holdings Inc. 1,300 62 * ExamWorks Group Inc. 1,900 51 * Myriad Genetics Inc. 1,100 47 * Vitae Pharmaceuticals Inc. 2,400 43 * Corcept Therapeutics Inc. 8,400 42 * VWR Corp. 1,200 34 * AMAG Pharmaceuticals Inc. 1,100 33 * Geron Corp. 6,800 33 * BioTelemetry Inc. 2,600 30 * SciClone Pharmaceuticals Inc. 3,100 29 * Cytokinetics Inc. 2,400 25 * Sirona Dental Systems Inc. 206 23 * Catalent Inc. 900 23 * Wright Medical Group NV 900 22 * Orthofix International NV 500 20 * Imprivata Inc. 1,700 19 * ArQule Inc. 8,649 19 * Merit Medical Systems Inc. 1,000 19 Perrigo Co. plc 113 16 * Triple-S Management Corp. Class B 600 14 * Oncothyreon Inc. 5,242 12 * Syneron Medical Ltd. 1,400 11 * Greatbatch Inc. 200 10 * Pernix Therapeutics Holdings Inc. 3,554 10 * INC Research Holdings Inc. Class A 200 10 * BioCryst Pharmaceuticals Inc. 700 7 * Threshold Pharmaceuticals Inc. 14,000 7 St. Jude Medical Inc. 100 6 * OvaScience Inc. 600 6 * BioScrip Inc. 3,200 6 * Genocea Biosciences Inc. 923 5 CONMED Corp. 100 4 * Momenta Pharmaceuticals Inc. 269 4 * GTx Inc. 4,487 3 * Sangamo BioSciences Inc. 300 3 * RTI Surgical Inc. 400 2 * Catalyst Biosciences Inc. 50 — Industrials (10.0%) General Dynamics Corp. 363,370 49,912 General Electric Co. 1,522,761 47,434 Northrop Grumman Corp. 216,840 40,942 Boeing Co. 280,400 40,543 Lockheed Martin Corp. 139,874 30,374 Southwest Airlines Co. 581,470 25,038 Cintas Corp. 244,490 22,261 Honeywell International Inc. 198,000 20,507 United Parcel Service Inc. Class B 203,187 19,553 FedEx Corp. 112,640 16,782 Union Pacific Corp. 206,300 16,133 Stanley Black & Decker Inc. 145,590 15,539 Pitney Bowes Inc. 706,580 14,591 Masco Corp. 500,379 14,161 Republic Services Inc. Class A 315,904 13,897 Equifax Inc. 118,460 13,193 Raytheon Co. 105,907 13,189 * United Rentals Inc. 163,400 11,853 Ingersoll-Rand plc 201,480 11,140 Illinois Tool Works Inc. 120,150 11,135 United Technologies Corp. 114,370 10,987 Delta Air Lines Inc. 213,267 10,810 Allison Transmission Holdings Inc. 413,900 10,716 PACCAR Inc. 225,400 10,684 * Quanta Services Inc. 525,700 10,645 * United Continental Holdings Inc. 184,700 10,583 Waste Management Inc. 188,260 10,047 3M Co. 66,146 9,964 * Spirit AeroSystems Holdings Inc. Class A 198,800 9,954 Snap-on Inc. 55,791 9,564 Tyco International plc 247,400 7,890 Rockwell Automation Inc. 64,500 6,618 KAR Auction Services Inc. 133,700 4,951 * AerCap Holdings NV 104,800 4,523 L-3 Communications Holdings Inc. 36,685 4,384 Allegion plc 56,722 3,739 Dun & Bradstreet Corp. 33,330 3,464 Nielsen Holdings plc 66,470 3,097 ADT Corp. 89,100 2,938 Danaher Corp. 27,692 2,572 JB Hunt Transport Services Inc. 34,400 2,524 Pentair plc 42,900 2,125 AMETEK Inc. 38,506 2,064 Towers Watson & Co. Class A 13,900 1,786 Expeditors International of Washington Inc. 39,480 1,781 Deere & Co. 19,002 1,449 Robert Half International Inc. 25,926 1,222 Textron Inc. 25,000 1,050 BWX Technologies Inc. 30,900 982 Xylem Inc. 26,400 964 Huntington Ingalls Industries Inc. 6,700 850 * IHS Inc. Class A 6,700 793 Cummins Inc. 8,700 766 * WABCO Holdings Inc. 6,600 675 * HD Supply Holdings Inc. 22,400 673 * RPX Corp. 52,626 579 Carlisle Cos. Inc. 4,503 399 * Hertz Global Holdings Inc. 24,500 349 * Armstrong World Industries Inc. 7,100 325 Covanta Holding Corp. 20,700 321 * USG Corp. 11,600 282 Air Lease Corp. Class A 5,700 191 * Continental Building Products Inc. 9,300 162 Matson Inc. 3,700 158 Alaska Air Group Inc. 1,900 153 Rockwell Collins Inc. 1,500 138 Ryder System Inc. 2,300 131 Nordson Corp. 1,800 115 * Babcock & Wilcox Enterprises Inc. 5,300 111 * Kirby Corp. 1,900 100 West Corp. 4,000 86 * Mistras Group Inc. 4,449 85 Greenbrier Cos. Inc. 2,500 82 * Masonite International Corp. 1,100 67 Steelcase Inc. Class A 4,400 66 * Rexnord Corp. 3,400 62 * Saia Inc. 2,764 61 * NCI Building Systems Inc. 4,303 53 Insperity Inc. 1,100 53 Knoll Inc. 2,215 42 * MFC Industrial Ltd. 19,512 38 RR Donnelley & Sons Co. 2,505 37 * ARC Document Solutions Inc. 8,239 36 Watsco Inc. 300 35 * Huron Consulting Group Inc. 500 30 EnPro Industries Inc. 600 26 * DigitalGlobe Inc. 1,600 25 John Bean Technologies Corp. 500 25 Quad/Graphics Inc. 2,500 23 Seaspan Corp. Class A 1,434 23 Wabtec Corp. 300 21 * Hub Group Inc. Class A 464 15 American Airlines Group Inc. 300 13 Hillenbrand Inc. 400 12 * Blount International Inc. 1,012 10 * Roadrunner Transportation Systems Inc. 1,008 9 Mueller Water Products Inc. Class A 1,100 9 * Navigant Consulting Inc. 500 8 * MRC Global Inc. 400 5 Heartland Express Inc. 300 5 Costamare Inc. 300 3 * Accuride Corp. 1,500 2 Ennis Inc. 100 2 H&E Equipment Services Inc. 100 2 * CAI International Inc. 53 1 Information Technology (19.0%) Apple Inc. 2,025,441 213,198 Microsoft Corp. 2,094,458 116,201 * Alphabet Inc. Class A 83,331 64,832 Visa Inc. Class A 733,100 56,852 Intel Corp. 1,623,004 55,912 * Facebook Inc. Class A 493,950 51,697 * Alphabet Inc. 63,965 48,542 International Business Machines Corp. 303,660 41,790 Accenture plc Class A 330,860 34,575 Cisco Systems Inc. 1,258,117 34,164 Juniper Networks Inc. 847,418 23,389 Total System Services Inc. 461,030 22,959 * Electronic Arts Inc. 328,450 22,571 * Fiserv Inc. 239,615 21,915 Western Union Co. 1,170,372 20,961 Avago Technologies Ltd. Class A 138,755 20,140 * Citrix Systems Inc. 252,462 19,099 Intuit Inc. 193,570 18,679 Fidelity National Information Services Inc. 254,290 15,410 MasterCard Inc. Class A 151,527 14,753 Xerox Corp. 1,349,110 14,341 Hewlett Packard Enterprise Co. 897,354 13,640 QUALCOMM Inc. 271,520 13,572 Texas Instruments Inc. 238,112 13,051 * PayPal Holdings Inc. 355,660 12,875 CSRA Inc. 421,940 12,658 * VeriSign Inc. 141,197 12,335 Computer Sciences Corp. 372,640 12,178 NVIDIA Corp. 367,280 12,106 Corning Inc. 624,995 11,425 HP Inc. 929,354 11,004 Symantec Corp. 501,123 10,524 * F5 Networks Inc. 107,000 10,375 TE Connectivity Ltd. 152,600 9,859 Paychex Inc. 175,867 9,302 Motorola Solutions Inc. 120,931 8,278 Harris Corp. 92,660 8,052 * salesforce.com inc 70,210 5,504 * Adobe Systems Inc. 56,821 5,338 Seagate Technology plc 142,360 5,219 Automatic Data Processing Inc. 54,200 4,592 Oracle Corp. 101,025 3,690 CA Inc. 122,810 3,507 * Teradata Corp. 94,800 2,505 * Red Hat Inc. 29,160 2,415 Analog Devices Inc. 38,900 2,152 Broadcom Corp. Class A 37,067 2,143 * Micron Technology Inc. 120,000 1,699 Amdocs Ltd. 28,300 1,544 Lam Research Corp. 19,400 1,541 * LinkedIn Corp. Class A 6,032 1,358 * CoreLogic Inc./United States 37,400 1,266 * Flextronics International Ltd. 104,900 1,176 Xilinx Inc. 21,100 991 Marvell Technology Group Ltd. 111,300 982 Activision Blizzard Inc. 24,713 957 Western Digital Corp. 15,400 925 * ON Semiconductor Corp. 91,000 892 Applied Materials Inc. 46,400 866 * Akamai Technologies Inc. 12,500 658 * Polycom Inc. 52,100 656 IAC/InterActiveCorp 10,900 655 FLIR Systems Inc. 22,100 620 InterDigital Inc. 12,200 598 * CommScope Holding Co. Inc. 21,900 567 King Digital Entertainment plc 31,500 563 * Pandora Media Inc. 40,100 538 * Zebra Technologies Corp. 7,199 501 * NXP Semiconductors NV 5,515 465 * Cadence Design Systems Inc. 22,000 458 * InterXion Holding NV 15,000 452 * Cognizant Technology Solutions Corp. Class A 7,110 427 * Trimble Navigation Ltd. 19,400 416 Tessera Technologies Inc. 11,000 330 Teradyne Inc. 15,900 329 * Autodesk Inc. 5,309 323 Skyworks Solutions Inc. 4,059 312 * Nuance Communications Inc. 15,100 300 Microchip Technology Inc. 6,300 293 * EchoStar Corp. Class A 7,403 290 * Sohu.com Inc. 4,900 280 Maxim Integrated Products Inc. 5,900 224 Jack Henry & Associates Inc. 2,800 219 * WebMD Health Corp. 4,500 217 * Verint Systems Inc. 5,300 215 * Blackhawk Network Holdings Inc. 4,564 202 * FleetCor Technologies Inc. 1,405 201 Mentor Graphics Corp. 9,800 180 * Genpact Ltd. 7,200 180 Brocade Communications Systems Inc. 18,800 173 * Photronics Inc. 12,689 158 * Zynga Inc. Class A 51,500 138 * NCR Corp. 5,400 132 * Keysight Technologies Inc. 4,100 116 * Angie's List Inc. 11,800 110 * ShoreTel Inc. 12,299 109 * SolarWinds Inc. 1,700 100 * II-VI Inc. 5,300 98 * Check Point Software Technologies Ltd. 1,100 89 * Cimpress NV 1,100 89 * Rambus Inc. 7,185 83 * Synopsys Inc. 1,700 78 * Cabot Microelectronics Corp. 1,676 73 Sabre Corp. 2,600 73 * Calix Inc. 8,775 69 Amphenol Corp. Class A 1,226 64 Logitech International SA 4,000 60 * RetailMeNot Inc. 5,800 58 * TeleCommunication Systems Inc. Class A 10,300 51 * Amkor Technology Inc. 8,017 49 * SunEdison Semiconductor Ltd. 5,400 42 * QLogic Corp. 3,400 41 * Advanced Micro Devices Inc. 13,600 39 * Silicon Laboratories Inc. 800 39 * Fabrinet 1,600 38 * TechTarget Inc. 4,300 34 * FormFactor Inc. 3,360 30 CDK Global Inc. 600 28 * Fortinet Inc. 900 28 NVE Corp. 430 24 * Web.com Group Inc. 1,200 24 * Ixia 1,900 24 * XO Group Inc. 1,421 23 * Advanced Energy Industries Inc. 800 23 * Progress Software Corp. 900 22 * comScore Inc. 500 21 NIC Inc. 1,000 20 Belden Inc. 394 19 * Lattice Semiconductor Corp. 2,900 19 * United Online Inc. 1,500 18 * ARRIS Group Inc. 500 15 * Orbotech Ltd. 600 13 * VASCO Data Security International Inc. 700 12 * Ultratech Inc. 515 10 * Ciber Inc. 2,844 10 * Diodes Inc. 400 9 * Entegris Inc. 600 8 * Take-Two Interactive Software Inc. 200 7 * BlackBerry Ltd. 700 6 * Anixter International Inc. 100 6 * Kemet Corp. 2,000 5 * Lionbridge Technologies Inc. 500 2 * Ultra Clean Holdings Inc. 300 2 Materials (3.4%) Air Products & Chemicals Inc. 262,594 34,166 Sealed Air Corp. 645,590 28,793 Sherwin-Williams Co. 89,220 23,161 Dow Chemical Co. 417,293 21,482 Avery Dennison Corp. 283,510 17,765 LyondellBasell Industries NV Class A 197,920 17,199 Monsanto Co. 172,300 16,975 Ball Corp. 148,182 10,777 International Paper Co. 257,500 9,708 PPG Industries Inc. 78,200 7,728 Vulcan Materials Co. 74,040 7,032 Eastman Chemical Co. 62,711 4,234 Ecolab Inc. 28,058 3,209 International Flavors & Fragrances Inc. 10,848 1,298 Newmont Mining Corp. 60,200 1,083 Westlake Chemical Corp. 13,692 744 Reliance Steel & Aluminum Co. 12,500 724 * Berry Plastics Group Inc. 19,700 713 Graphic Packaging Holding Co. 51,905 666 Potash Corp. of Saskatchewan Inc. 36,400 623 Mosaic Co. 18,190 502 Alcoa Inc. 50,756 501 * Turquoise Hill Resources Ltd. 153,800 391 * Crown Holdings Inc. 5,500 279 Bemis Co. Inc. 6,197 277 * Constellium NV Class A 28,800 222 Sonoco Products Co. 5,100 208 Valspar Corp. 2,207 183 Globe Specialty Metals Inc. 15,502 167 * Novagold Resources Inc. 25,600 108 * Headwaters Inc. 5,300 89 * Ferro Corp. 7,700 86 Materion Corp. 2,900 81 Allegheny Technologies Inc. 7,000 79 WestRock Co. 1,450 66 * Stillwater Mining Co. 7,300 62 Orion Engineered Carbons SA 4,738 60 Kaiser Aluminum Corp. 700 59 * Axalta Coating Systems Ltd. 1,600 43 SunCoke Energy Inc. 7,615 26 Silgan Holdings Inc. 400 21 Mercer International Inc. 1,700 15 * Flotek Industries Inc. 1,200 14 Mesabi Trust 2,415 11 TimkenSteel Corp. 1,000 8 Southern Copper Corp. 200 5 KMG Chemicals Inc. 200 5 Olin Corp. 200 3 * A. M. Castle & Co. 809 1 Other (0.2%) SPDR S&Prust 48,672 9,924 * Safeway Inc CVR (Casa Ley) Expire 1/30/2018 75,810 10 * Safeway Inc CVR (PDC) Expire 1/30/2017 75,810 4 * Biosante Pharmaceutical Inc CVR 4,189 — Telecommunication Services (2.3%) AT&T Inc. 2,354,146 81,006 Verizon Communications Inc. 836,799 38,677 CenturyLink Inc. 471,400 11,860 * Level 3 Communications Inc. 124,500 6,768 * T-Mobile US Inc. 15,900 622 Frontier Communications Corp. 67,300 314 * Zayo Group Holdings Inc. 4,100 109 * Iridium Communications Inc. 9,000 76 * Globalstar Inc. 11,500 17 * Sprint Corp. 4,500 16 Inteliquent Inc. 800 14 Utilities (2.6%) American Electric Power Co. Inc. 362,560 21,126 Exelon Corp. 647,100 17,970 FirstEnergy Corp. 486,400 15,433 PPL Corp. 389,300 13,287 Public Service Enterprise Group Inc. 332,130 12,850 Ameren Corp. 269,523 11,651 Southern Co. 226,930 10,618 Sempra Energy 109,710 10,314 Consolidated Edison Inc. 158,500 10,187 DTE Energy Co. 77,490 6,214 NextEra Energy Inc. 59,270 6,158 Duke Energy Corp. 75,890 5,418 Dominion Resources Inc. 74,984 5,072 CenterPoint Energy Inc. 245,903 4,515 Eversource Energy 78,430 4,005 Pinnacle West Capital Corp. 26,690 1,721 PG&E Corp. 21,110 1,123 * Dynegy Inc. 76,600 1,026 Edison International 3,860 229 Atlantic Power Corp. 104,726 206 Avista Corp. 4,399 156 Entergy Corp. 2,170 148 Xcel Energy Inc. 4,060 146 UGI Corp. 3,900 132 NiSource Inc. 6,600 129 ITC Holdings Corp. 1,500 59 Atmos Energy Corp. 700 44 Pattern Energy Group Inc. Class A 1,300 27 El Paso Electric Co. 300 11 Total Common Stocks (Cost $5,214,317) Market Value Coupon Shares ($000) Temporary Cash Investments (3.0%) 1 Money Market Fund (2.8%) 2,3 Vanguard Market Liquidity Fund 0.363% 174,340,794 174,341 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.2%) 4,5 Federal Home Loan Bank Discount Notes 0.245% 4/20/16 2,000 1,997 4,5 Federal Home Loan Bank Discount Notes 0.260% 4/27/16 500 499 4,5 Federal Home Loan Bank Discount Notes 0.220% 4/29/16 5,000 4,993 5,6 Freddie Mac Discount Notes 0.290% 4/15/16 2,300 2,297 Total Temporary Cash Investments (Cost $184,132) Total Investments (100.3%) (Cost $5,398,449) Other Assets and Liabilities-Net (-0.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $5,139,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.8% and 0.5%, respectively, of net assets. 2 Includes $5,388,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $7,589,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
